PALMER, Judge
(concurring in part and dissenting in part):
I concur with everything in the principal opinion except the decision with respect to the indecent assault offense, from which I dissent. A court-martial with members properly instructed in the law found appellant guilty of (among other offenses) the offense of indecent assault. To be convicted of an indecent assault, there is no requirement that the offensive touching itself be indecent. It is merely a simple assault committed by one with a prurient state of mind. *719United States v. Hoggard, 43 M.J. 1 (1995); United States v. Rodriguez, 31 M.J. 150 (C.M.A.1990). There is no requirement that the accused actually gratify his lust or sexual desires through the offensive touching. In addition, evidence of other misconduct is admissible to show the requisite intent. See, e.g., United States v. Reynolds, 29 M.J. 105, 109 (C.M.A.1989); United States v. Cox, 18 M.J. 72, 74-75 (C.M.A.1984) (holding that “a pattern of lustful intent” was circumstantial evidence relating to all charges in the case).
In this case, the record shows that the accused clearly stated his intent at the time of the offensive touching. His own admission, “if you are going to give [me] a free titty shot, then [I’m] going to take it,” is clear evidence that he pulled the coveralls of a female subordinate away from her chest with the intent of viewing a sexually intimate part of her body. In addition, the evidence clearly establishes a pre-existing pattern of sexually intimate behavior with subordinates onboard USCGC GALLATIN. After weighing all the evidence and allowing for not having personally observed or heard the witnesses, I am convinced of the accused’s guilt beyond a reasonable doubt. Whether or not the accused actually gratified his lust, viewed the victim’s breasts, or also intended his indecent assault to reinforce his counseling regarding the wearing of a T-shirt does not alter my conclusion that at the time of the offensive touching, the accused harbored the requisite intent.
I would affirm the findings and sentence as approved below.